Citation Nr: 0843183	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial compensable rating for hammer 
toes of the right foot.

2. Entitlement to an initial compensable rating for hammer 
toes of the left foot.

3. Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

4. Entitlement to an initial compensable rating for hallux 
valgus of the left foot prior to June 10, 2005, and an 
initial rating higher than 10 percent from August 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for hammer toes 
of the right foot, hammer toes of the left foot, hallux 
valgus of the right foot and hallux valgus of the left foot, 
each evaluated as noncompensably disabling from April 7, 
2004.  He appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In an October 2005 decision, the RO assigned a temporary 100 
percent rating for hallux valgus of the left foot under 38 
C.F.R. § 4.30 ("paragraph 30") for convalescence following 
the left foot surgery, effective from June 10, 2005.  A 10 
percent rating was assigned from August 1, 2005.  The veteran 
has not indicated that he is satisfied with the currently 
assigned 10 percent disability rating for hallux valgus of 
the left foot.  Consequently, he still has an appeal pending.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.

These matters were before the Board in August 2007, were 
remanded for further development, and are again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

These issues must again be remanded for the following 
reasons.

In its August 2007 remand, the Board ordered the RO to ask 
the veteran to provide the names, addresses, and approximate 
dates of treatment of all health care providers, VA and 
private, who had treated him for the service-connected 
bilateral foot disabilities since October 2005.  The Board 
also ordered the RO to schedule the veteran for a VA podiatry 
or orthopedic examination to determine the current severity 
of his service-connected bilateral foot disabilities.

The record reflects that at the time of the Board's August 
2007 remand, the veteran's last address of record was on 
[redacted] in Las Vegas, Nevada.  However, the 
August 2007 letter sent by the RO, which asked the veteran to 
provide the names, addresses, and approximate dates of 
treatment of all health care providers, VA and private, who 
had treated him for the service-connected bilateral foot 
disabilities since October 2005, was sent to an address on 
[redacted] in Temple, Texas.  Furthermore, VA records 
associated with the claims folder indicate that a VA social 
worker met with the veteran in December 2007 at the Bell 
County Jail, where the veteran was noted to be incarcerated.

In June 2008, a letter was sent to the veteran at his 
[redacted] address, informing him that he would 
be scheduled for a VA examination.  The record reflects that 
the veteran was scheduled for such examination at the Las 
Vegas VA Medical Center in July 2008, and that notice of the 
examination was also sent to the veteran's [redacted]
[redacted] address.  The veteran failed to report to his July 
2008 VA examination. 

The veteran's accredited representative has requested that VA 
acquire the veteran's correct address and afford him a new 
examination.

The August 2007 notice letter from the RO does not appear to 
have been sent to the veteran's last address of record.  
Furthermore, VA had notice that the veteran was incarcerated 
at the time that it scheduled his VA examination in Las Vegas 
and sent notice of such examination to his [redacted]
[redacted], Las Vegas address.  Thus, the case must be remanded 
in order for the RO to ascertain whether veteran is 
incarcerated or, alternatively, the veteran's current 
address, to include requesting any such information from the 
veteran's accredited representative.  The RO should then send 
the veteran a letter at either his place of incarceration or 
his current address asking him to provide the names, 
addresses, and approximate dates of treatment of all health 
care providers, VA and private, who have treated him for the 
service-connected bilateral foot disabilities since October 
2005.  The RO should furthermore reschedule the veteran for a 
VA examination to determine the current severity of his 
service-connected bilateral foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.	The RO should ascertain whether veteran 
is incarcerated or, alternatively, the 
veteran's current address, to include 
requesting any such information from 
the veteran's accredited 
representative.

2.	The RO should then send the veteran a 
letter at either his place of 
incarceration or his current address 
asking him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for the service-connected bilateral 
foot disabilities since October 2005.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.

3.	The RO should schedule the veteran for 
a VA podiatry (preferably) or 
orthopedic examination to determine the 
current severity of his service-
connected bilateral foot disabilities.  
The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an assessment 
as to whether the overall foot 
impairment attributable to each 
service-connected disability is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should also indicate the 
degree of additional disability caused 
by functional losses such as pain, 
weakened movement, excess fatigability, 
or incoordination of the feet.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




